Name: Commission Regulation (EEC) No 1658/84 of 12 June 1984 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 6 . 84 Official Journal of the European Communities No L 158/9 COMMISSION REGULATION (EEC) No 1658/84 of 12 June 1984 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 15 June 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 June 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26 . (2) OJ No L 101 , 13 . 4. 1984, p. 25 . No L 158 / 10 Official Journal of the European Communities 14. 6 . 84 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 I 07.01 All New potatoes 1669 299,93 81,60 250,97 26,65 50 551 92,03 21,69 1.12 ex 07.01-21 1 ex 07.01-22 J ex 07.01 B I Broccoli 2820 506,73 137,87 424,01 45,03 85406 1 55,49 36,65 1.14 07.01-23 07.01 B II White cabbages and red cabbages 659 116,72 32,15 98,74 10,41 19741 36,26 8,20 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 3149 565,80 153,94 473,44 50,28 95362 173,61 40,92 1.20 07.01-31 1 07.01-33 | 07.01 D I Cabbage lettuce 4868 874,94 238,40 734,s54 77,79 147565 268,81 63,16 1.22 ex 07.01-36 ex 07.01 D II Endives 1469 263,40 71,68 220,61 23,40 44361 80,88 19,13 1.28 07.01-41 1 07.01-43 07.01 F I Peas 16559 2974,76 809,35 2489,14 264,39 501 370 912,79 215,15 1.30 07.01-451 07.01-47 07.01 F II Beans (of the species Phaseolus) 4922 884,35 240,60 739,98 78,60 149050 271,36 63,96 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1620 290,60 79,38 243,84 25,85 48 828 89,18 20,73 1.40 ex 07.01-54 ex 07.01 G II Carrots 1218 218,87 59,55 183,14 19,45 36889 67,16 15,83 1.50 ex 07.01-59 ex 07.01 G IV Radishes 2741 492,12 134,23 411,78 43,75 83089 151,30 35,47 1.60 07.01-63 ex 07.01 H Onions (other than sets) 2325 417,82 113,67 349,61 37,13 70420 128,20 30,21 1.70 07.01-67 ex 07.01 H Garlic 7168 1 287,84 350,38 1 077,61 114,46 217055 395,17 93,14 1.74 ex 07.01-68 ex 07.01 IJ Leeks 897 159,65 43,71 134,75 14,19 27018 49,30 11,27 1.80 07.01 K Asparagus : \ 1.80.1 ex 07.01-71\  green 17835 3 204,14 871,76 2681,07 284,78 540030 983,18 231,74 1.80.2 ex 07.01-71  other 6982 1 254,40 341,29 1 049,62 111,49 211418 384,90 90,72 1.90 07.01-73 07.01 L Artichokes 4036 725,19 197,30 606,81 64,45 122225 222,52 52,45 1.100 07.01-751 07.01-77 J 07.01 M Tomatoes 2901 521,21 141,81 436,13 46,32 87846 159,93 37,69 1.110 07.01-81 1 07.01-82 ] 07.01 P I Cucumbers 2511 451,12 122,73 377,48 40,09 76033 138,42 32,62 1.112 07.01-85 07.01 Q II Chantarelles 44408 7965,69 2210,49 6651,74 700,33 1317180 2474,71 549,40 1.118 07.01-91 07.01 R Fennel 1752 314,71 85,84 263,33 27,98 53136 96,76 22,68 1.120 07.01-93 07.01 S Sweet peppers 3 807 684,08 186,12 572,40 60,80 115296 209,90 49,47 1.130 07.01-97 07.01 T II Aubergines 3 572 641,73 174,59 536,97 57,03 108158 196,91 46,41 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 2795 502,28 136,65 420,28 44,64 84656 154,12 36,32 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 1702 305,84 83,21 255,91 27,18 51 546 93,84 22,12 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 4101 735,33 199,85 615,64 65,28 . 124078 225,30 53,51 2.10 08.01-31 ex 08.01 B Bananas, fresh 2409 432,85 117,76 362,19 38,47 72953 132,81 31,30 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 3014 533,71 147,70 450,27 47,65 89453 165,59 37,38 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 8 347 1 499,62 408,00 1254,81 133,28 252749 460,1 5 108,46 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 7459 1340,13 364,61 1 121,36 119,11 225868 411,21 96,92 2.50 08.02 A I Sweet oranges, fresh : 2.50.1 08.02-02 I \ 08.02-06 08.02-12  Sanguines and semi-sanguines 2310 415,02 112,91 347,27 36,88 69949 127,35 30,01 08.02-16 14. 6 . 84 Official Journal of the European Communities No L 158/ 11 Code NIMEXE code CCT Description Amount of unit values per 100 kg net heading No Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines , Navelates, Salustianas , Vernas, Valencia lates, Maltese , Shamoutis, Ovalis, Trovita and Hamlins 1846 331,67 90,23 277,52 29,47 55900 101,77 23,98 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19  others 880 157,98 43,09 132,19 14,04 26674 48,57 11,38 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 3581 643,45 175,06 538,41 57,18 108449 197,44 46,53 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 3678 660,76 179,77 552,89 58,72 111366 202,75 47,79 2.60.3 08.02.28 08.02 B I  Clementines 1 175 211,17 57,54 177,29 18,77 35616 64,88 15,24 2.60.4 08.02-34 08.02-37 ex 08.02 B II  Tangerines and others 2383 428,21 116,50 358,30 38,05 72171 131,39 30,97 2.70 ex 08.02-50 i ex 08.02 C Lemons, fresh 1 677 301,32 81,98 252,13 26,78 50785 92,46 21,79 2.80 ex 08.02 D Grapefruit, fresh : |||| I l 2.80.1 ex 08.02-70II  white 2054 369,06 100,41 308,81 32,80 62202 113,24 26,69 2.80.2 ex 08.02-70  pink 3 509 630,40 171,51 527,49 56,03 106250 193,43 45,59 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 8 848 1 589,64 432,50 1330,14 141,28 267921 487,77 114,97 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 7300 1311,50 356,82 1 097,40 116,56 221 042 402,42 94,85 2.95 08.05-50 08.05 C Chestnuts 3193 566,65 156,35 477,79 50,45 94722 175,75 39,56 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 3105 557,81 151,76 466,75 49,57 94014 171,16 40,34 2.110 08.06-33 I \ II \ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 3954 710,48 193,30 594,50 63,14 119746 218,01 51,38 2.120 08.07-10 08.07 A Apricots 4400 790,44 215,06 661,40 70,25 133223 242,54 57,16 2.130 ex 08.07-32 ex 08.07 B Peaches 5822 1 045,96 284,57 875,21 92,96 176288 320,94 75,64 2.140 ex 08.07-32 ex 08.07 B Nectarines 7592 1 364,00 371,11 1 141,33 121,23 229891 418,54 98,65 2.150 08.07-51 08.07-55 08.07 C Cherries 4080 732,78 203,58 612,17 64,66 120 536 227,85 52,11 2.160 08.07-71 08.07-75 08.07 D Plums 9004 1617,55 440,09 1 353,49 143,76 272625 496,34 116,99 2.170 08.08-11 08.08-15 08.08 A Strawberries 5467 982,14 267,21 821,80 87,29 165531 301,36 71,03 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 7285 1 306,73 362,62 1091,18 114,88 216076 405,96 90,12 2.180 08.09-11 ex 08.09 Water melons 1096 196,97 53,59 164,81 17,50 33198 60,44 14,24 2.190 ex 08.09 Melons (other than water melons : 2.190.1 ex 08.09-19II  elongated 2622 471,20 128,20 394,27 41,87 79416 144,58 34,07 2.190.2 ex 08.09-19  other 4689 842,52 229,22 704,98 74,88 141999 258,52 60,93 2.195 ex 08.09-90 ex 08.09 Pomegranates 6004 1 076,52 292,99 901,62 95,66 181305 330,55 78,18 2.200 ex 08.09-90 ex 08.09 Kiwis 20 520 3 686,35 1 002,96 3084,57 327,64 621 303 1 131,14 266,61 2.202 ex 08.09-90 ex 08.09 Khakis 15089 2710,84 737,54 2268,30 240,93 456889 831,81 196,06 2.203 ex 08.09-90 J ex 08.09 Lychees 6001 1 077,39 293,88 901,50 95,80 181906 331,26 77,65